 



Exhibit 10.40
BAKER HUGHES INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT
Awardee
Date of Award:
Number of Shares:
AWARD OF RESTRICTED STOCK
     The Board of Directors (the “Board”) of Baker Hughes Incorporated, a
Delaware corporation (the “Company”), pursuant to the Baker Hughes Incorporated
2002 Director & Officer Long-Term Incentive Plan (the “Plan”), hereby awards to
you, the above-named awardee, effective as of the Date of Award set forth above
(the “Date of Award”), that number of shares (the “Shares”) of the Company’s
Common Stock, $1.00 par value per share (the “Common Stock”), set forth above as
Restricted Stock on the following terms and conditions:
     During the Restricted Period, the Shares of Restricted Stock will be
evidenced by entries in the stock register of the Company reflecting that such
Shares of Restricted Stock have been issued in your name. For purposes of this
Agreement, the term “Restricted Period” means the period designated by the Board
during which the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered.
     The Shares that are awarded hereby to you as Restricted Stock shall be
subject to the prohibitions and restrictions set forth herein with respect to
the sale or other disposition of such Shares and the obligation to forfeit and
surrender such Shares to the Company (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall lapse as to the Shares that are awarded hereby on
the earlier of (a) the date set forth in the following schedule:

  (i)   on the first anniversary of the Date of Award, the Forfeiture
Restrictions shall lapse as to one-third of the Shares subject to this
Agreement; and     (ii)   on each succeeding anniversary of the Date of Award,
the Forfeiture Restrictions shall lapse as to an additional one-third of the
Shares subject to this Agreement, so that on the third anniversary of the Date
of Award the Forfeiture Restrictions shall lapse as to all of the Shares subject
to this Agreement,

and (b) the date of the annual meeting of the stockholders of the Company next
following the date of your 72nd birthday, provided in all such instances that
your service on the Board has not terminated prior to the applicable lapse date
under (a) or (b) above (the “General Lapse Date”). If a Change in Control of the
Company occurs or you cease to be a member of the Board before the General Lapse
Date, your rights to the Shares of Restricted Stock under this Agreement will be
determined as provided in the attached Terms and Conditions of Award Agreements
dated___(“Terms and Conditions”).

 



--------------------------------------------------------------------------------



 



     The Shares of Restricted Stock awarded hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (other than by will or the applicable laws of descent and
distribution) to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares awarded hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. You also agree that (a) the Company may refuse
to cause the transfer of the Shares to be registered on the stock register of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (b) the Company may give related instructions to the transfer agent, if
any, to stop registration of the transfer of the Shares.
     Upon the lapse of the Forfeiture Restrictions with respect to Shares
awarded hereby the Company shall cause to be delivered to you a stock
certificate representing such Shares, and such Shares shall be transferable by
you (except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).
     The Shares that may be issued under the Plan are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8.
     Capitalized terms that are not defined herein shall have the meaning
ascribed to such terms in the Plan or the Terms and Conditions.
     In accepting the award of Shares of Restricted Stock set forth in this
Agreement you accept and agree to be bound by all the terms and conditions of
the Plan, this Agreement and the Terms and Conditions.

     
 
  BAKER HUGHES INCORPORATED
 
   
 
   
 
  Chad C. Deaton — Chairman & CEO

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
AWARD AGREEMENTS
______________, 2006

1.   TERMINATION OF SERVICE. The following provisions will apply in the event
your service on the Board terminates before the General Lapse Date set forth
under the terms of the Restricted Stock Award Agreement awarded to you (the
“Agreement”):

1.1 Termination Generally. If your service on the Board terminates on or before
the General Lapse Date for any reason other than one of the reasons described in
Sections 1.2 through 1.4 below, the Forfeiture Restrictions then applicable to
the Shares of Restricted Stock shall not lapse and the number of Shares of
Restricted Stock then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date your service on the Board terminates.
1.2 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the General Lapse Date and before your service on the Board terminates, all
remaining Forfeiture Restrictions shall immediately lapse on the date your
service on the Board terminates due to your becoming permanently disabled. For
purposes of this Section 1.2, you will be “permanently disabled” if you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.
1.3 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the General Lapse Date and
before your service on the Board terminates, all remaining Forfeiture
Restrictions shall immediately lapse on the date your service on the Board
terminates due to death.
1.4 Completion of Term. Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if you complete before the General
Lapse Date the term for which you were elected to the Board (the “Term”) and as
a result thereof your service on the Board terminates, all remaining Forfeiture
Restrictions shall immediately lapse on the last day of the Term.

2.   CHANGE IN CONTROL. Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if a Change in Control of the
Company occurs before the General Lapse Date and before you cease to be a member
of the Board then all remaining Forfeiture Restrictions shall immediately lapse
on the effective date of the Change in Control of the Company.   3.  
NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution.

1



--------------------------------------------------------------------------------



 



4.   CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to the Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.   5.   RIGHTS REGARDING
DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED PERIOD. During the
Restricted Period, (a) any securities of the Company distributed by the Company
in respect of the Shares of Restricted Stock will be evidenced by entries in the
appropriate securities register of the Company reflecting that such securities
of the Company, if any, have been issued in your name (the “Retained Company
Securities”) and (b) any securities of any company other than the Company or any
other property (other than regular cash dividends) distributed by the Company in
respect of the Shares of Restricted Stock will be evidenced in your name by such
certificates or in such other manner as the Company determines (the “Retained
Other Securities and Property”) and shall bear a restrictive legend to the
effect that ownership of such Retained Other Securities and Property and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan, the Agreement and these Terms and
Conditions. The Retained Company Securities and the Retained Other Securities
and Property (collectively, the “Retained Distributions”) shall be subject to
the same restrictions, terms and conditions as are applicable to the Shares of
Restricted Stock.   6.   RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND
RETAINED DISTRIBUTIONS DURING RESTRICTED PERIOD. You shall have the right to
vote the Shares of Restricted Stock awarded to you and to receive and retain all
regular cash dividends (which will be paid currently and in no case later than
the end of the calendar year in which the dividends are paid to the holders of
the Common Stock or, if later, the 15th day of the third month following the
date the dividends are paid to the holders of the Common Stock), and to exercise
all other rights, powers and privileges of a holder of the Common Stock, with
respect to such Shares of Restricted Stock, with the exception that (a) you
shall not be entitled to delivery of a stock certificate or certificates
representing such Shares of Restricted Stock until the Forfeiture Restrictions
applicable thereto shall have lapsed, (b) the Company shall retain custody of
all Retained Distributions made or declared with respect to the Shares of
Restricted Stock until such time, if ever, as the Forfeiture Restrictions
applicable to the Shares of Restricted Stock with respect to which such Retained
Distributions shall have been made, paid, or declared shall have lapsed, and
such Retained Distributions shall not bear interest or be segregated in separate
accounts and (c) you may not sell, assign, transfer, pledge, exchange, encumber,
or dispose of the Shares of Restricted Stock or any Retained Distributions
during the Restricted Period. During the Restricted Period, the Company may, in
its sole discretion, issue certificates for some or all of the Shares of
Restricted Stock, in which case all such certificates shall be delivered to the
Corporate Secretary of the Company or to such other depository as may be
designated by the Board as a depository for safekeeping until the forfeiture of
such Shares of Restricted Stock occurs or the

2



--------------------------------------------------------------------------------



 



    Forfeiture Restrictions lapse. When requested by the Company, you shall
execute such stock powers or other instruments of assignment as the Company
requests relating to transfer to the Company of all or any portion of such
Shares of Restricted Stock and any Retained Distributions that are forfeited in
accordance with the Plan, the Agreement and these Terms and Conditions.

7.   SECTION 83(B) ELECTION. You shall not exercise the election permitted under
Section 83(b) of the Code with respect to the Shares of Restricted Stock without
the written approval of the Chief Financial Officer of the Company.   8.  
SECURITIES ACT LEGEND. You consent to the placing on any certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.  
9.   LIMIT OF LIABILITY. Under no circumstances will the Company be liable for
any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.   10.  
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict between these Terms and Conditions and the Plan provisions, the
Plan provisions will control. The term “you” and “your” refer to the Awardee
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.

3